2019 WI 87

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:               2019AP1148-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Gordon C. Ring, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Gordon C. Ring,
                                  Respondent.

                             DISCIPLINARY PROCEEDINGS AGAINST RING

OPINION FILED:          August 23, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                      2019 WI 87
                                                              NOTICE
                                                This opinion is subject to further
                                                editing and modification.   The final
                                                version will appear in the bound
                                                volume of the official reports.
No.   2019AP1148-D


STATE OF WISCONSIN                         :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Gordon C. Ring, Attorney at Law:

Office of Lawyer Regulation,                                       FILED
           Complainant,                                       AUG 23, 2019
      v.                                                         Sheila T. Reiff
                                                              Clerk of Supreme Court
Gordon C. Ring,

           Respondent.




      ATTORNEY    disciplinary       proceeding.       Attorney's         license
suspended.


      ¶1   PER CURIAM.      This is a reciprocal discipline matter.
On June 25, 2019, the Office of Lawyer Regulation (OLR) filed a
two-count complaint against Attorney Gordon C. Ring.                   Count one
alleged    that   by   virtue   of   Attorney    Ring's      recent      two-year

license suspension by the Illinois Supreme Court, Attorney Ring
should be subject to reciprocal discipline in Wisconsin pursuant
to SCR 22.22.     Count two alleged by failing to notify the OLR of
his disbarment in Illinois within 20 days of the effective date
of the imposition of such discipline, Attorney Ring violated
                                                                   No.   2019AP1148-D



Supreme     Court      Rule   (SCR) 22.22(1).1         After     service    of      the
complaint,       the     parties    stipulated        to   the     imposition        of
reciprocal    discipline.          We    approve   the     stipulation,       and    we
therefore     order      a    two-year     suspension      of    Attorney     Ring's
Wisconsin law license.
     ¶2     Attorney Ring's law license history is as follows.                       He
was admitted to practice law in Wisconsin in May 1984, and in
Illinois in November 1977.               His Wisconsin disciplinary history
consists    of    a    six-month      suspension      in   1992,    as   discipline
reciprocal to that imposed on him by the Illinois Supreme Court
for professional misconduct.             See In re Disciplinary Proceedings

Against Ring, 168 Wis. 2d 817, 484 N.W.2d 336 (1992).                       Attorney

Ring did not petition for reinstatement of his Wisconsin law
license; it remains suspended.                 Attorney Ring's Wisconsin law
license was also administratively suspended in 1985 for failure
to comply with continuing legal education requirements, and in
2011 for failure to pay State Bar dues.                     His license remains
administratively suspended.
     ¶3     On    September     20,     2018,   the    Illinois     Supreme      Court
suspended Attorney Ring's Illinois law license for two years,

     1   SCR 22.22(1) provides:

          An attorney on whom public discipline for
     misconduct or a      license suspension for medical
     incapacity has been imposed by another jurisdiction
     shall promptly notify the director of the matter.
     Failure to furnish the notice within 20 days of the
     effective date of the order or judgment of the other
     jurisdiction constitutes misconduct.


                                           2
                                                                    No.     2019AP1148-D



effective October 11, 2018, for multiple counts of misconduct,
and   ordered      him     to   reimburse      the   Illinois     Client    Protection
Program Trust Fund for any payments arising from his misconduct
prior      to    the     end    of    his    suspension.         According     to    the
allegations in the OLR's complaint and the Illinois disciplinary
records attached to the complaint, Attorney Ring's misconduct in
Illinois        included       misappropriation      of   over    $124,000     in    two
client matters, and, in a third matter, failing to work on a
case after the filing of the complaint, causing the case to be
dismissed.        Attorney Ring did not tell his client that he had
failed to work on the case or that it had been dismissed, and he
later used funds in his client trust account belonging to others

to make a $10,000 payment to his client to resolve the matter.
By his conduct, Attorney Ring violated Rules 1.3, 1.4(a)(3),
1.15(a),        3.2,   8.4(c),       and    8.4(d)   of   the    Illinois    Rules    of
Professional Conduct.
      ¶4        On July 15, 2019, after the OLR's complaint had been
served on Attorney Ring but before a referee had been appointed,

Attorney Ring entered into a stipulation with the OLR whereby he
agreed that the facts alleged in the OLR's complaint supported a
two-year suspension of his Wisconsin law license as reciprocal
discipline to that imposed by the Illinois Supreme Court.
      ¶5        Supreme Court Rule 22.22(3) states as follows:

      (3) The supreme court shall impose the identical
      discipline or license suspension unless one or more of
      the following is present:




                                              3
                                                                      No.    2019AP1148-D


      (a) The procedure in the other jurisdiction was so
      lacking in notice or opportunity to be heard as to
      constitute a deprivation of due process.

      (b) There was such an infirmity of proof establishing
      the misconduct or medical incapacity that the supreme
      court could not accept as final the conclusion in
      respect to the misconduct or medical incapacity.

      (c) The misconduct justifies substantially different
      discipline in this state.
      ¶6   Attorney Ring does not claim that any of the defenses
found in SCR 22.22(3) apply.             Attorney Ring further states that
the stipulation did not result from plea bargaining; that he

understands the allegations against him; that he understands the
ramifications should the court impose the stipulated level of
discipline;      that   he    understands     his       right    to     contest      this
matter; that he understands his right to consult with counsel,
and   represents    that     he   has   consulted with          counsel;      that    his
entry into the stipulation is made knowingly and voluntarily;
and that his entry into the stipulation represents his decision
not to contest the misconduct alleged in the complaint or the
level and type of discipline sought by the OLR's director.

      ¶7   Upon     our      review     of   the       matter,     we       accept   the
stipulation and impose discipline identical to that imposed by
the   Illinois     Supreme    Court;     i.e.,     a    two-year       suspension     of
Attorney Ring's Wisconsin law license.                  Because this matter was
resolved by means of a stipulation, the OLR has not sought the
imposition of costs, and we impose none.




                                         4
                                                      No.    2019AP1148-D



     ¶8    IT IS ORDERED that the license of Gordon C. Ring to
practice law in Wisconsin is suspended for two years, effective
the date of this order.
     ¶9    IT IS FURTHER ORDERED that, to the extent he has not
already done so, Gordon C. Ring shall comply with the provisions
of SCR 22.26 concerning the duties of a person whose license to
practice law in Wisconsin has been suspended.
     ¶10   IT   IS   FURTHER   ORDERED   that   compliance   with    all
conditions of this order is required for reinstatement.              See

SCR 22.29(4)(c).




                                   5
1